Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 30, 2021

                                       No. 04-21-00181-CV

                                        Robert CORLEY,
                                           Appellant

                                                 v.

                 Timothy CORLEY, Jason Corley and Century Oaks Land LLC,
                                       Appellees

                   From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2017CI02547
                         Honorable Norma Gonzales, Judge Presiding

                                             ORDER

        In accordance with this court’s opinion of this date, Robert Corley’s petition for permissive
appeal is DENIED, and this appeal is DISMISSED FOR LACK OF JURISDICTION. Costs of
this appeal are taxed against petitioner, Robert Corley.

       It is so ORDERED on June 30, 2021.


                                                  _____________________________
                                                  Rebeca C. Martinez, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 30th day of June, 2021.

                                                  _____________________________
                                                  Michael A. Cruz, Clerk of Court